NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY MOORE,
Plain.tiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5144
Appeal from the United States Court of Federal
Claims in case n0. 10-CV-065, Judge Mary Ellen CoSter
Wi1liams.
ON MOTION
PER CURIAM.
0 R D E R
Anthony Moore moves for a remand and moves for the
trial court to forward the record. The United Statee
opp0ses. Moore replies.
Moore may include in his brief any request for re-
mand or other relief Mo0re has not established that
remand is appropriate at this time. Concerning the

MOORE V. US 2
record, it is not necessary for the trial court to forward the
record at this time The parties may include in an appen-
dix to their brief any relevant documents that were before
the trial court.
Accordingly,
IT ls 0RDERED THAT:
(l) The motions are denied. The United States' brief
is due within 40 days of the date of filing of this order.
(2) Moore must either pay the $-155 docketing fee
within 14 days of the date of filing of this order or file a
completed motion for leave to proceed in forma pauperis
(forms enclosed). '
FoR THE CoURT
JAN 2 7 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Anthony Moore (in forma pauperis form and supple-
mental form enclosed)
Jeffrey A. Regner, Esq.
s8
FILED
u.s. count or m>eALs ron
ms FeoE_nA1_mnc\1n
JAN 2 7 2011
JAN HDi`¢BAL¥
CLERK